DOWDELL, C. J.
— This is a statutory action in the nature of ejectment. Both the plaintiffs and the defendants rely on paper title and adverse possession.
There are three assignments of error on the record.
The first is the refusal of the trial court to give the general affirmative charge for the defendants, as requested in writing. There Avas conflict in the evidence as to the possession of the land in dispute. This justified the court in the refusal of the requested charge, and hence there was no error.
The second assignment of error is based upon the defendants’ objection to certain deeds offered in evidence by the plaintiffs, on the ground of indefiniteness and uncertainty in the description of the lands sought to be conveyed. The bill of exceptions recites as follows: “The defendants objected to the introduction of the *198deeds above mentioned, on tbe ground that tbe description of the lands sought to be conveyed was vague and uncertain.” The court overruled this objection, and admitted the deeds in evidence, and the defendants excepted. The deeds contained a large body of land, and some of it in the description was unquestionably not subject to the objection made. Moreover, if there was any vagueness or uncertainty in description, it was capable of being made certain by monuments designated in the deeds. Furthermore, they were admissible in evidence as color of title on the question of adverse possession.
The third and last assignment of error relates to a part of the oral charge of the court. The bill of exceptions recites that defendants “objected” to a certain part of the oral charge, and here counsel and the court had a colloquy as to what the evidence showed. According to the bill of exceptions, counsel based his objection on his contention of what the evidence showed. The bill does not inform us who was right as to the evidence — counsel or the court. The defendants excepted to the part of the oral charge referred to in defendants’ objection. That part of the charge excepted to was, as an abstract statement of the law, correct, and the court will not be put in error for stating it; it not being-shown that the defendants were thereby prejudiced.
We find no reversible error in the record, and the judgment must be affirmed.
Anderson, Mayfield, and de Graffenried, JJ., concur